     Case 6:21-cv-00162-ADA-JCM Document 118 Filed 05/27/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

JENNILYN SALINAS, LINDSEY                §
NGUYEN, DEANNA LORRAINE, et              §
al.                                      §
                                         §
       Plaintiffs.                       §
                                         §
v.                                       §        CIVIL ACTION NO. 6:21-CV-162
                                         §
NANCY PELOSI, MITCH                      §
McCONNELL, CHUCK SCHUMER,                §
MARK ZUCKERBERG, et al.                  §
                                         §
       Defendants.                       §


             PLAINTIFFS’ REQUEST FOR ENTRY OF DEFAULT
                   AGAINST DEFENDANT DEMOCRAT
               CONGRESSIONAL CAMPAIGN COMMITTEE

      Plaintiffs Jennilyn Salinas, Lindsey Nguyen, “P.P.,” “D.D.,” “T.M.,” “S.M.,” and

“M.L.” (collectively, “Plaintiffs”), by and through their attorney, Paul M. Davis,

request the court clerk to enter a default against Defendant Democrat Congressional

Campaign Committee (“Defendant”), as authorized by Fed. R. Civ. P. 55(a).

 A. INTRODUCTION

      1.     On February 22, 2021, Plaintiffs sued Defendant for conspiring with

state officials to deprive of civil rights under 42 U.S.C. § 1983 and for conspiracy to

deprive of civil rights under 42 U.S.C. § 1985.

      2.     Plaintiffs filed their First Amended Complaint (the “Complaint”) on

March 24, 2021 and served Defendant with a summons and the Complaint by U.S.

Certified Mail, Return Receipt Requested, which was accepted by Defendant on April
      Case 6:21-cv-00162-ADA-JCM Document 118 Filed 05/27/21 Page 2 of 3




30, 2021. A copy of the Service Affidavit and Return of Service is attached as Exhibit

A.

     B. ARGUMENT AND AUTHORITY

       3.    “When a party against whom a judgment for affirmative relief is sought

has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

       4.    The clerk must enter a default against Defendant because Defendant

did not file a responsive pleading within twenty-one days after April 27, 2021, the

date of service. See Fed. R. Civ. P. 12(a)(1)(A)(i), 55(a).

       5.    The clerk must enter a default against Defendant because Defendant

did not otherwise defend the suit. Fed. R. Civ. P. 55(a).

       6.    Plaintiff meets the procedural requirements for obtaining an entry of

default from the clerk as demonstrated by the sworn affidavit, attached as Exhibit

B.

       7.    Because Defendant did not file a responsive pleading or otherwise

defend the suit, Defendant is not entitled to notice of entry of default. See Fed. R.

Civ. P. 55(a); Haw. Carpenters’ Trust Funds v. Stone, 794 F.2d 508, 512 (9th Cir.

1986); see generally Pichardo v. Lucky Cousins Trucking, Inc., 5-16-CV-01248-RBF,

2019 WL 1572936, at *2, n.1 (W.D. Tex. Apr. 10, 2019) (notice not required prior to

entry of default).
     Case 6:21-cv-00162-ADA-JCM Document 118 Filed 05/27/21 Page 3 of 3




      WHEREFORE, Plaintiffs request that the court clerk enter a default against

Defendant Democrat Congressional Campaign Committee in favor of Plaintiffs.

      Respectfully submitted this May 27, 2021.

                                      /s/ Paul M. Davis
                                      Paul M. Davis
                                      Texas Bar Number 24078401
                                      paul@fireduptxlawyer.com
                                      PAUL M. DAVIS & ASSOCIATES, P.C.
                                      5720 Frisco Square Blvd., # 2066
                                      Frisco, TX 75034
                                      Phone: 469-850-2930

                                      ATTORNEY FOR PLAINTIFFS


                           CERTIFICATE OF SERVICE

      I certify that I have served the foregoing motion on all counsel of record who

have made appearances in this action to date via the court’s ECF notification system

on May 27, 2021.

                                      /s/ Paul M. Davis
                                      Paul M. Davis
